FILED
                                 NOT FOR PUBLICATION
                                                                             FEB 15 2019
                       UNITED STATES COURT OF APPEALS                    MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                                 FOR THE NINTH CIRCUIT


In re: YOUNG HUI KIM,                            No.   17-60088

          Debtor,                                BAP No. 17-1066
______________________________

YOUNG HUI KIM; GLORY OF GOD                      MEMORANDUM*
PRESBYTERIAN CHURCH; PACIFIC
EAGLE REALTY, LLC,

               Appellants,

 v.

JULIA RIIHIMAKI,

               Appellee.



In re: YOUNG HUI KIM,                            No.   17-60089

               Debtor,                           BAP No. 17-1137

------------------------------

YOUNG HUI KIM; GLORY OF GOD
PRESBYTERIAN CHURCH; PACIFIC
EAGLE REALTY, LLC,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
              Appellants,

 v.

JULIA RIIHIMAKI,

              Appellee.


                           Appeal from the Ninth Circuit
                            Bankruptcy Appellate Panel
           Taylor, Lafferty III, and Brand, Bankruptcy Judges, Presiding

                            Submitted February 13, 2019**
                                 Honolulu, Hawaii

Before: TALLMAN, BYBEE, and N.R. SMITH, Circuit Judges.

      Young Hui Kim appeals the bankruptcy court’s orders, affirmed by the

Bankruptcy Appellate Panel, granting Julia Riihimaki’s motion to enforce

settlement and motion for attorneys’ fees. We affirm.

1.    We review the bankruptcy court’s findings of fact for clear error. In re Lee,

889 F.3d 639, 644 (9th Cir. 2018). The bankruptcy court did not clearly err in

finding that Kim ratified the accepted counteroffer. See McDonnell v. Pennington,

40 Haw. 265, 268 (Haw. 1953) (ratification is a question of fact).




      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                          2
      Pursuant to Hawaii Revised Statutes section 605-7, an attorney may only

settle a case with the client’s written authorization. However, “a settlement will be

treated as binding even in the absence of the express written consent of the client

where the client ratifies the settlement.” Cook v. Surety Life Ins., Co., 903 P.2d
708, 716 (Haw. Ct. App. 1995); see also McKeague v. Freitas, 40 Haw. 108, 113

(1953). “[R]atification may be express or it may be implied . . . depend[ing] on the

facts of each particular case. Any failure on the part of the client to object to an

unauthorized act within a reasonable time after becoming aware of it will be

construed as a ratification of it.” Scott v. Pilipo, 25 Haw. 386, 390 (1920) (quoting

6 Corpus Juris 670 (William Mack & William Benjamin Hale eds., 1916)).

      The bankruptcy court found that Kim understood the terms of the

counteroffer and orally authorized her attorney to accept it. The bankruptcy court

also found that Kim met with her attorney on multiple occasions after the

acceptance and discussed the accepted counteroffer but did not object within a

reasonable time. Testimony in the record supports the bankruptcy court’s finding

that, “[g]iven her knowledge of and acquiescence in the ongoing settlement

discussions and of the efforts that the attorneys were expending to negotiate and

document the settlement, [Kim] waited an unreasonably long time to raise her




                                            3
objections.” Thus, the bankruptcy court did not clearly err in finding that Kim

ratified the accepted counteroffer.

2.    The bankruptcy court also did not err when it determined that Riihimaki was

the prevailing party, because she won the disputed main issue—whether there was

an enforceable settlement. See In re Hoopai, 581 F.3d 1090, 1102 (9th Cir. 2009).

Thus, the bankruptcy court did not abuse its discretion in awarding attorneys’ fees

to Riihimaki pursuant to Hawaii Revised Statutes section 607-14. Id. at 1095.

      AFFIRMED.




                                          4